Citation Nr: 0510921	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  99-01 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether a Substantive Appeal was timely filed with 
respect to the question what evaluation is warranted for a 
right foot cyst excision scar from June 26, 1997?

2.  Whether a Substantive Appeal was timely filed with 
respect to the question what evaluation is warranted for post 
operative residuals of a hemorrhoidectomy from June 26, 1997?

3.  What evaluation is warranted for residuals of a right 
knee anterior cruciate ligament repair from June 26, 1997?


4.  What evaluation is warranted for right knee arthritis 
from June 26, 1997?


5.  What evaluation is warranted for right knee scar from 
June 26, 1997?



REPRESENTATION

Appellant represented by:	John Cito, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from August 1984 to 
October 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of March 1998 and August 1998 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Newark, New Jersey.

A March 1998 rating decision granted service connection for 
residuals of a right thumb fracture and assigned an initial 
non-compensable evaluation therefor.  An August 1998 rating 
decision denied entitlement to service connection for neck 
and back disabilities, and for a right thumb scar.  Following 
her disagreement with the initial rating assigned the right 
thumb disorder, and with the denial of service connection for 
neck disability, back disability, and a right thumb scar, the 
veteran was issued a Statement of the Case in November 1998 
which addressed each of the above-referenced issues.  In a VA 
Form 9 submitted in January 1999 the veteran limited her 
appeal to the evaluation assigned her right knee condition.  
Since the November 1998 statement of the case, neither the 
veteran nor any representative has indicated that appellate 
review is sought with respect to the issue of entitlement to 
an initial compensable rating for residuals of a right thumb 
fracture, or with respect to the issues of entitlement to 
service connection for neck disability, back disability, or a 
right thumb scar.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Turning first to the right foot scar and hemorrhoid issues, 
the undersigned notes that an appeal to the Board is a three-
step process.  The first step is the submission of a "Notice 
of Disagreement" filed after the RO advises a claimant of 
the denial of a claim for VA benefits.  The second step is 
the issuance of a "Statement of the Case" by the RO to the 
claimant.  The third step is the "Substantive Appeal" the 
claimant must file after receipt of the Statement of the 
Case.  A Substantive Appeal may consist of a VA Form 9, or a 
letter, or a statement, but it must contain certain 
information required by law, and it must be filed with the RO 
within prescribed time limits.  38 U.S.C.A. § 7105(a) (West 
2002); 38 C.F.R. § 20.200 (2004).  The timely filing of an 
adequate Substantive Appeal is the last action the claimant 
must take to perfect an appeal.

The Substantive Appeal must be filed within one year of the 
day the RO notified the claimant of the denial of the claim 
at issue, or within 60 days of the date the Statement of the 
Case was issued, whichever is later.  A claimant may request 
an extension of time for filing the Substantive Appeal, but 
that request must be postmarked before the expiration of the 
regular time for filing the Substantive Appeal.  If the 
extension is granted, the Substantive Appeal must be filed 
before the extension expires.  38 U.S.C.A. § 7105(d)(3); Roy 
v. Brown, 5 Vet. App. 554 (1993); 38 C.F.R. §§ 20.302(b), 
20.303 (2004).

Service connection for a right foot cyst excision scar and 
for post operative residuals of a hemorrhoidectomy was 
granted in March 1998; both disorders were evaluated as non-
compensably disabling, and the veteran was informed of this 
decision and of her appellate rights with respect thereto in 
April 1998.  In May 1998 she submitted a Notice of 
Disagreement as to the initial ratings assigned the above 
disorders.  An August 1998 rating decision thereafter 
confirmed and continued the non-compensable evaluations 
assigned the right foot scar and hemorrhoid conditions; she 
was notified of this decision and of her appellate rights 
with respect thereto on September 8, 1998.  She was issued a 
Statement of the Case which addressed the above two issues in 
November 1998, at which time she was advised that she had 
until the later of 60 days from the date of the Statement of 
the Case or the remainder of the one-year period from the 
date of notice of the decision appealed in which to perfect 
her appeal.  

In January 1999, the veteran submitted a VA Form 9 on which 
she indicated that she was limiting her appeal to the ratings 
assigned her right knee condition (that is, the residuals of 
an anterior cruciate ligament repair, and arguably the scar 
on her right knee).  Later in January 1999 the RO informed 
her that if she also desired to appeal the ratings assigned 
the right foot scar and hemorrhoid disorders, she had until 
September 8, 1999, to perfect her appeal.  No further 
communication was thereafter received from the veteran or any 
representative with respect to her service-connected right 
foot scar or hemorrhoid disorders until February 10, 2000, 
when she attended a hearing before a hearing officer at the 
local VA office.

The United States Court of Appeals for Veterans Claims 
(Court) has held that, unless the RO closed the appeal 
pursuant to 38 U.S.C.A. § 7105(d)(3) and 38 C.F.R. § 19.32 
(2004), for failure to file a timely Substantive Appeal, that 
failure did not automatically deprive the Board of 
jurisdiction.  Gonzales-Morales v. Principi, 16 Vet. App. 556 
(2003).  Accordingly, the case must be remanded to allow the 
RO to initially address in writing whether the veteran filed 
a timely Substantive Appeal, and thereby perfected an appeal 
to these issues.  If the RO determines that a timely 
Substantive Appeal has not been filed, the RO should close 
the appeal.  In any event, and Gonzalez-Morales 
notwithstanding, "questions as to timeliness or adequacy of 
response [to a Statement of the Case] shall be determined by 
the Board of Veterans' Appeals."  38 U.S.C.A. § 7105(d)(3) 
(emphasis added).

The Board notes in passing that while February 2003 and July 
2004 supplemental statements of the case suggested that a 
non-compensable evaluation is currently in effect for the 
veteran's service-connected right foot scar, the record 
reflects that in June 2000 a hearing officer at the RO 
increased the evaluation assigned that disability to 10 
percent, effective June 26, 1997.  The Board trusts that the 
RO will correct its records accordingly.

Turning to the veteran's right knee disorder, the report of a 
private magnetic resonance imaging (MRI) study in June 1998 
and private X-ray studies in August 1998 and August 1999 are 
positive for arthritis in the right knee.  An X-ray study of 
the knee taken in connection with the veteran's August 1997 
VA examination did not suggest the presence of arthritis.

A June 2002 VA examiner indicated that he would order 
additional X-ray studies to rule out degenerative joint 
disease, however, any X-ray study report ordered in 
connection with this VA examination is not of record.  Hence, 
further action is in order.

The Board additionally notes that the veteran's former 
representative, in a May 1998 statement, requested that VA 
obtain records from 1994 from the East Orange, New Jersey VA 
Medical Center (VAMC) in connection with her claims.  There 
is no indication that the RO has attempted to obtain any 
records for the veteran from that facility.

The veteran is hereby notified that it is her responsibility 
to report for all examinations and to cooperate in the 
development of the claims, and that the consequences for 
failure to report for VA examination without good cause may 
include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 
(2004).  In the event that the veteran does not report for 
any ordered examination, documentation should be obtained 
which shows that notice scheduling the examination was sent 
to the last known address.  It should also be indicated 
whether any notice that was sent was returned as 
undeliverable.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should review documents 
filed by the veteran since November 
16, 1998, the date the Statement of 
the Case was mailed to her following 
her October 1998 Notice of 
Disagreement addressing the issues 
of entitlement initial higher 
ratings for a right foot cyst 
excision scar, and for post 
operative residuals of a 
hemorrhoidectomy to determine 
whether any document constitutes a 
timely Substantive Appeal as to 
those issues.  If the RO determines 
that a timely Substantive Appeal was 
not filed with respect to these 
issues, the RO should close the 
appeal with respect to those issues, 
and document that action in the 
claims file.

2.  The RO should obtain VA medical 
records for the veteran from the 
East Orange, New Jersey VAMC for 
June 1997 to the present.

3.  After completing the above 
actions, the veteran should be 
afforded a VA orthopedic examination 
by a physician with appropriate 
expertise to determine the nature 
and severity of the claimant's 
residuals of right knee anterior 
cruciate ligament repair; any right 
knee scars; and the nature and 
severity of the appellant's right 
knee arthritis.  All indicated 
studies, including X-rays, MRIs, and 
range of motion studies in degrees, 
should be performed, and all 
findings should be reported in 
detail.  In accordance with the 
latest AMIE worksheets for rating 
the service connected right knee 
disorders the examiner is to provide 
a detailed review of the veteran's 
pertinent medical history, current 
complaints, and the nature and 
extent of any disability.  The 
extent of any right knee 
instability, subluxation and 
scarring should be noted.  Tests of 
joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, 
weakened movement and excess 
fatigability on use should be 
described.  The physician should be 
requested to identify any objective 
evidence of pain or functional loss 
due to pain.  The specific 
functional impairment due to pain 
should be identified, and the 
examiner should be requested to 
assess the extent of any pain.  The 
physician should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups).  If feasible, 
express this in terms of additional 
degrees of limitation of motion on 
repeated use or during flare-ups.  
If this is not feasible, the 
physician should so state.

The examining physician should also 
provide an opinion concerning the 
impact of the veteran's service-
connected right knee disabilities on 
her ability to work.  The rationale 
for all opinions expressed should be 
provided.  The claims file, 
including a copy of this remand, 
must be made available to the 
examiner for review.  

4.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should review the examination 
reports to ensure that they are in 
complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, 
the RO must implement corrective 
procedures at once.  The RO should 
then undertake any other action 
required to comply with the notice 
and duty-to-assist requirements of 
the VCAA and VA's implementing 
regulations.  Then, the RO should 
prepare a new rating decision and 
readjudicate the issues on appeal.  
The RO should also document in 
writing whether the case should be 
referred to the Director of the 
Compensation and Pension Service for 
extra-schedular consideration.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and her 
representative with an appropriate opportunity to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) has expired, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until she is notified by the RO.  The 
veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

